Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 1 of 17 PageID# 5890


                                                                                                      FILED
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIy^
                                       Norfolk Division
                                                                                                   MAR 3 1 2021

                                                                                             CLERK. U.S. DISTRICT COURT
                                                                                                    NORFOLK. VA
 VIR2US,INC.,

                           Plaintiff,
                 V.                                                           Civil Action No. 2:19cvl8


 SOPHOS INC., et al..

                           Defendants.



                                            OPINION & ORDER


         These matters are before the Court on defendants Sophos Inc.("Sophos")and Invincea,Inc.'s

("Invincea" together with Sophos, "Defendants")' Motion to Stay Disputed Royalty Payments

 During Appeal ("Motion to Stay"), Doc. 341, plaintiff Vir2us's ("Plaintiff or "Vir2us") Motion to

 Enforce the Court's March 31, 2020 Order("Motion to Enforce"), Doc. 347, and Plaintiffs Motion

 for Entry of Proposed Form of Judgment("Motion for Entry of Proposed Judgment"), Doc. 407 (all

 together the "Motions"). The parties' Motions were fully briefed and following oral argument of

 counsel, the Court from the bench GRANTED Plaintiffs Motion to Enforce and Plaintiffs Motion

 for Entry of Proposed Judgment. Doc. 447. The Court also GRANTED Defendants' Motion to Stay

 with the assurance that Defendants will increase the supersedeas bond amount in accordance with

 the final judgment outlined below. Id This opinion memorializes the Court's reasons for these

 decisions.


                      I.      PROCEDURAL AND FACTUAL BACKGROUND


         On January 9, 2019, Plaintiff commenced this action by filing a complaint which asserted



' As noted below, Plaintiff commenced this action against the following four defendants: defendant Sophos, defendant
 Sophos Limited, defendant Sophos Group PLC, and defendant Invincea. Doc. 1. However, pursuant to the Court's
 August 24, 2019 Order dismissed defendant Sophos Limited and defendant Sophos Group PLC. For ease of reference,
 the Court will refer to Invincea and Sophos as Defendants from the outset of this Opinion & Order.
                                                         1
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 2 of 17 PageID# 5891



 two breach of contract claims against defendants Sophos, Sophos Limited ("Sophos Ltd.")» Sophos

 Group PLC("Sophos Group"),and Invincea("Complaint"). Doc. 1. On March 15,2019,defendants

 Sophos, Sophos Ltd., Sophos Group, and Invincea filed a motion to dismiss for failure to state a

 claim under Rule 12(b)(6)("Motion to Dismiss") as well as a memorandum in support of their

 Motion to Dismiss. Docs. 34-35, 39. The matter was fully briefed on April 4, 2019. Docs. 46, 48.

 On August 13, 2019, Defendants Sophos, Sophos Ltd., Sophos Group, and Invincea filed an answer

 to Plaintiffs Complaint as well as a counterclaim ("Answer and Counterclaim"). Doc. 78. On

 August 24,2019,the Court granted the Defendants' Motion to Dismiss, in part with leave to amend,

 dismissing the defendant Sophos Limited and defendant Sophos Group from the action. Doc. 84.

 On September 3,2019, Plaintiff filed a motion to dismiss Invincea's counterclaim for failure to state

 a claim under Rule 12(b)(6)("Plaintiffs Motion to Dismiss") as well as a memorandum in support

 of its Motion to Dismiss. Docs. 90-91, 93. On September 25, 2019, after the matter was fully

 briefed (Docs. 130, 138-39), the Court held a hearing on Plaintiffs Motion to Dismiss and at the

 conclusion of the hearing, the Court ruled from the bench and denied Plaintiffs Motion to Dismiss

 ("Plaintiffs Motion to Dismiss hearing"). Doc. 140. On October 18, 2019, the Court issued a

 written Order expanding on its rulings from the bench during the Motion to Dismiss hearing and

 denying Plaintiffs Motion to Dismiss.^ Doc. 164.

          On November 6, 2019, Plaintiff filed a motion for summary judgment ("Plaintiffs Motion

 for Summary Judgment")as well as a memorandum in support ofits Motion for Summary Judgment.

 Docs. 172-74, 178, 184. That same day. Defendants filed a motion for summary judgment

 ("Defendants' Motion for Summary Judgment")as well as a memorandum in support oftheir Motion

 for Summary Judgment. Docs. 175-76, 179, 185-86. Both parties Motions for Summary Judgment



 - The Court's October 18, 2019 Order also granted the parties' seven (7) motions to seal (Docs. 76, 86, 97, 104, 1 14,
 120, 132). Doc. 164
                                                            2
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 3 of 17 PageID# 5892



 were fully briefed (Docs. 248-49, 255-56, 262-63, and 271-72) and argued before this Court on

 December 10,2019. Doc. 321. On March 31, 2020,the Court by written Opinion and Order granted

 Plaintiffs Motion for Summary Judgment finding that Defendants breached the Patent License

 Agreement ("PLA") when they failed to report sales and pay royalties on their products that

 incorporate source code from Invincea X Endpoint - Spearphish Protection which fall under the

 PLA's definition of Container Products and Services []"("March 31 Order"). Doc. 335 at 14. As a

 result, the Court ordered Defendants to "pay Plaintiff all royalties due under" the PLA,and ordered

 Defendants to file with the Court "delinquent quarterly reports consistent with the rulings in this

 Order within thirty (30) days" if the parties could not reach a stipulation on the amount of damages

 owed to Plaintiff. Id. at 14. 17.

         In accordance with the directives of the Court's March 31 Order, the parties began to

 negotiate a stipulated amount of damages owed to Plaintiff. Based on the parties' representations to

 the Court, in late April 2020 it became clear to the parties that they could not agree on the stipulated

 amount and on April 30, 2020, Defendants filed their delinquent quarterly reports purportedly in

 accordance with the Court's Order. Doc. 340. However, Plaintiff alleges and the Court agrees that

 Defendants did not list all "Sales" of Container Products and Services as defined by the PLA and

 attempted to exclude the total amount of sales of Intercept X made through Sophos' Managed

 Service Provider program ("MSP Program").^ Doc. 350 at 5. The parties represented to the Court


'As s discussed in more detail below:

         "MSPs are third-party channel partners that provide bundled security software solutions to small
         businesses. Declaration of Scott Barlow in Support of Defendants' Opposition To Plaintiffs Motion
         To Enforce (hereinafter"Sophos Decl.")^ 3. Through the program, MSPs have two options for selling
         Sophos's security products, including Intercept X [a Container Product],ii T} 3. They can either sell
         traditional termed software licenses that provide one, two, or three year subscriptions, or they can
         make Intercept X available to end users on an open-ended basis and bill their customers monthly based
         on the customers' actual use of Sophos products. The monthly-billing model is akin to a cellphone or
         utility bill. Internally, Sophos does not track monthly MSP users based on any software license sold
         by Sophos. Instead, the MSP owns a software license that lasts as long as the MSP is an authorized
         Sophos MSP. 14.^ 4. The MSP is free to deploy its license as it sees fit. 14 H 4. Sophos receives a
                                                          3
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 4 of 17 PageID# 5893



 that they tried to meet and confer to resolve Defendants' non-compliance but were unsuccessful.

 This alleged underreporting did not arise until after the Court entered its March 31 Order and is the

 basis of Plaintiffs Motion to Enforce and Motion for Entry of Proposed Judgment.

         On May 1, 2020, Defendants filed the instant Motion to Stay requesting the Court stay their

 royalty payment obligations pending appeal. Docs. 341^2. In said Motion to Stay, Defendants

 assert that consistent with the Federal Rules they will post a bond in the full amount of the Court's

 final judgment, that specifies a royalty amount due and prejudgment interest. Doc. 342 at 1. Two

 weeks later, on May 15, 2020, Plaintiff filed the instant Motion to Enforce. Doc. 347. In such

 Motion to Enforce, Plaintiff asserts Defendants have failed to comply with the Court's March 31

 Order and should be required to file amended quarterly reports that include all "Sales" of all

"Container Products and Services" as defined by the PLA and be required to certify that the amended

 quarterly reports are accurate and complete. Doc. 350 at 11. More specifically. Plaintiff alleges that

 Defendants quarterly reports fail to identify all sales of the MSP program which includes when the

"new unique end-user" purchases an initial license, and each time a "new unique end-user" pays a

 monthly fee based on usage of that license. Id. at 6, 7-8. Both Defendants' Motion to Stay and

 Plaintiffs Motion to Enforce were fully briefed by June 3,2020(Docs. 352,353,360,370, 376)Just

two days after Defendants filed a notice of intent to post bond in the amount of $6,558,334.00 plus




         telemetry report at the end of each month identifying the number of users that received a deployment
         of Sophos's products and bills each MSP for the number of users that received a deployment through
         that MSP's license."


Doc. 360 at 3-4. Defendants argue that the revised delinquent quarterly reports included both the total number of term
licenses and the total deployments of Intercept X, a Container Product and Service as defined under the PLA, to a new
unique end-user through the MSP program's license. Id at 1,6. Plaintiff rejects Defendants argument that the MSP
program billing model is similar to financing an automobile and that each monthly payment for usage of Intercept X
through the MSP program is a sale under the PLA which requires Defendant to pay them one dollar($I)for each monthly
core payment fee that a user paid. Doc. 396 at 12:1-25; 13:1-6; Doc. 350 at 6. The Court agrees with Plaintiff. See infra
Section 11(B).
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 5 of 17 PageID# 5894



 prejudgment interest in accordance with their Motion to Stay (Doc. 363).

        On June 5, 2020, this Court scheduled a hearing on Plaintiffs Motion to Enforce for July 1,

 2020("July 1 hearing"). During the July 1 hearing the Court made the following rulings:

        It's clear that Sophos owes royalties on the MS? program products. Royalties are
        based on the products. Coming up with some fancy name such as unique end users,
        which doesn't appear anywhere in the Agreement, doesn't change that. I suppose you
        could switch people over to calling them unique end users in an effort to get out of
        paying the royalties. That appears to me what's happened here. So the defendant will
        have to furnish the requested information as to the MS? programs within 10 days,
        and they will continue to be reported quarterly. All further quarterly reports will be
        signed under penalty of perjury by Mr. Barlow as long as he retains his permanent
        position. All right, when the Court receives the information on the MS? programs, in
        five days you can submit proposal and counter proposal as to the final number which
        will be payable at this time.

 Doc. 396 at 25:13-25; 26:1-4. It is important to note, that these rulings granted the very relief that

 Plaintiff sought in its Motion to Enforce, therefore resolving said motion. The Court and the parties

 during the July 1 hearing also briefly discussed Defendants' Motion to Stay and the Court ordered

 Defendants to increase the bond amount to $ 8 million. Id at 28:11. Moreover, during the July 1

 hearing, the Court concluded that Defendants were required to pay Plaintiff a one dollar($1)royalty

 for each monthly payment of the MSP program. Id at 25:13-20; 26:5-16.

        On July 10, 2020, in response to the Court's rulings during the July 1 hearing, Defendants

 filed the requested information as to the MSP program along with declarations from the Vice

 President of MSP at Sophos Mr. Scott Barlow and the Global Head ofIntellectual Property at Sophos

 Mr. Ira Heffan—both of which were signed under penalty of perjury. (Docs. 394, 394-1, 394-2;

 Docs. 395,395-1,395-2). On July 14,2020, Defendants posted a supersedeas bond for $6,55,334.00.

 Doc. 397. In accordance with the Court's directives at the July 1 hearing, the parties met and

conferred to try to resolve any issues concerning the amount of damages. The parties were again

 unsuccessful and on July 15,2020, Defendants filed a submission concerning quantification of final

judgment("Submission Concerning Quantification of Final Judgment"). Doc. 402. That same day,
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 6 of 17 PageID# 5895



 Plaintiff also filed the third pending motion before this Court, its Motion for Entry of Proposed

 Judgment. Docs. 407,410. Plaintiffs Motion for Entry ofProposed Judgment was fully briefed July

 28, 2020. Docs. 416, 423.

        On October 26,2020, both Plaintiff and Defendants filed status reports with the Court. Docs.

432, 439, 440. Defendants' status report identified two issues pending before the Court—(1)

"whether Sophos should pay $1 per month that someone uses Sophos's products through the MSP

 program (as Vir2us contends) or whether Sophos should pay $1 per sale of the software (as Sophos

contends)"; and (2) "whether post-judgment interest should be calculated based on the 1-year

constant maturity Treasury yield (as Sophos contends) or at a higher rate, even though the contract

does not have any provision governing post-judgment interest (as Vir2us contends)." Doc. 432 at

2-3. Plaintiffs status report, on the other hand, argues that the Court, during the July 1 hearing,

ruled in favor of Plaintiff on the royalty payments for the MSP program. Doc. 439 at 3. Based on

this belief Plaintiff also provided the Court with an updated proposed form ofjudgment that included

an updated amount of $17,595,615.88 in total damages is owed to Plaintiff as of October 15, 2020.

 Docs. 439, 440.

        On March 30, 2021, the Court heard oral argument on the parties' Motions ("March 30

 hearing"). Doc. 447. At the conclusion of the March 30 hearing, the Court ruled that in accordance

 with its findings during the July 1 hearing. Defendants must pay Plaintiff royalties on the monthly

payments received from the users of the MSP program as well as when the "new unique end-user"

purchases an initial license. During the March 30 hearing, the parties also provided the Court via e-

 mail updated schedules for their respective claims as to the total amount of damages owed to

Plaintiff. The parties' schedules are attached as Exhibits A and B to the March 30 hearing minutes.

See March 30 hearing. Plaintiffs Revised Schedule, Exhibit A,Doc.447-1 and Defendants' Revised

Schedule, Exhibit B, Doc. 447-2. The Court GRANTED both of the Plaintiffs Motions—the

                                                 6
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 7 of 17 PageID# 5896



 Motion to Enforce and the Motion for Entry of Proposed Judgment. Doc. 447. The Court also

 GRANTED Defendants' Motion to Stay based on Defendants' assurance that they will increase the

amount ofthe supersedeas bond as agreed. Id The reasons that follow, explain the Court's Rulings.

                                       II.     DISCUSSION


        The Court will address each ofthe pending Motions in the following order: Plaintiff's Motion

to Enforce, Plaintiffs Motion for Entry ofProposed Judgment, and Defendant's Motion to Stay.

                                A.      Plaintiff's Motion to Enforce


        Plaintiff in its Motion to Enforce argues that Defendants have failed to comply with the

 Court's March 31 Order because the quarterly reports Defendants were ordered to file did not include

all "Sales" of the Container Products and Services but only included "new unique end users." Doc.

350 at 1. In fact, Plaintiff contends the quarterly reports omitted large amounts of users that were

 made through the MSP program. Id at 1, 7. Plaintiff further asserts that the Defendants have

purposely excluded their sales figures in both discovery responses and sworn deposition testimony

in an effort to avoid paying royalties on the MSP program. Id at 4-5. As a result of Defendants

failure to comply with the March 31 Order, Plaintiff asks the Court to require Defendants to file

amended quarterly reports that include all sales of all "Container Products and Services" and be

required to certify that the amended quarterly reports are accurate and complete. Id. at 11.

         Defendants refute Plaintiffs claims and argue that Plaintiff is attempting to manufacture a

new dispute over the meaning of"Sale" as applied to Defendant Sophos's MSP program. Doc. 360

at 3. Defendants argue that quarterly reports contained both termed licenses—where a Container

Product is licensed for a defined time period (e.g., sixty dollars ($60) for one year)—and sales

through Sophos's MSP program. The MSP program allows users to license the Container Products

for an unlimited period as a monthly subscription for a fee as low as thirty-five cents ($0.35). Id

Defendants argue that Plaintiffs position treats each monthly fee as a renewal which would require
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 8 of 17 PageID# 5897



 them to pay a one dollar($1)for each monthly fee that a user paid. But Defendants argue there is no

 renewal. Id at 11. Defendants also argue that they disclosed ail MSP Program users during

 discovery and in April 30 Quarterly Reports and suggest that Plaintiff failed to inquire about the

 MSP program. Id. at 3. In fact, Defendants respond that they "offered to provide more information

 to [Plaintiff] concerning the MSP program early in fact discovery, but [Plaintiff] never pursued the

 issue." Doc. 360 at 11.


        As noted supra and on the record during the March 30 hearing, the Court previously resolved

 Plaintiffs Motion to Enforce during the July 1 hearing. In fact, during the July 1 hearing, the Court

 ruled from the bench and ordered that(1) Defendants must pay royalties on each monthly payment

for the MSP program and (2) Defendants must comply with its March 31 Order and "furnish the

 requested information as to the MSP programs within 10 days, and [must] continue to [] report [said

information about the MSP programs] quarterly. All further quarterly reports will be signed under

 penalty of perjury by Mr. Barlow as long as he retains his permanent position." Doc. 396 at 25:21-

25. These bench rulings granted Plaintiff the exact relief it sought in its Motion to Enforce—that

 Defendants should be ordered to file amended quarterly reports that list all sales including the MSP

 program and the Court should further order Defendants to certify that the amended quarterly reports

are complete and accurate—thus resolving Plaintiffs Motion. As a result, the Court need not rehash

Plaintiffs Motion to Enforce. To the extent there are any remaining questions as to the Court's

ruling on Plaintiffs Motion to Enforce, the Court hereby GRANTS Plaintiffs Motion to Enforce

and ORDERS Defendant to furnish quarterly reports that list all sales including the MSP program's

 monthly payments and that Defendants must certify under penalty of perjury that the quarterly

reports are complete and accurate.
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 9 of 17 PageID# 5898



                          B.      Motion for Entry of Proposed Judgment


        The Court next reviews Plaintiffs Motion for Entry of Proposed Judgment because such

 ruling will impact the Court's findings with regard to Defendants' pending Motion to Stay. As

 discussed above, the parties filed competing motions for entry of final judgment on July 15, 2020.

 Docs. 402;407. Based on the parties' filings there are two disputes pending before this Court. First,

 whether Defendants are required to pay the one dollar($1)royalty for all sales of the MSP program

 which includes when the "new unique end-user" purchases an initial license, and each time a

 monthly fee is paid based on usage of the technology in that license. The second issue is whether

 post-Judgment interest should be calculated based on statutory rate enumerated in 28 U.S.C. §

 1961(a) or at the enumerated rate of ten percent(10%)in the PLA. For the reasons discussed during

the July 1 hearing, the March 30 hearing and herein, the Court finds that (1) Defendants must pay

 monthly royalties on the monthly technology provided pursuant to the MSP program and (2) that

post-judgment interest should be calculated at the statutory rate enumerated in 28 U.S.C. § 1961(a).

                1.     Plaintiff is Entitled to Monthly Royalties on Defendants' MSP Program

        In its Motion for Entry of Proposed Judgment Plaintiff argues that it is entitled to royalties

on sales of all Container Products and Services as defined under the PLA. Doc. 410 at 3-4. Such

royalties. Plaintiff argues, include the recently discovered sales for Sophos' MSP program. More

specifically. Plaintiff argues that Sophos' MSP program is not a license in perpetuity as Defendants

previously argued to the Court but rather a limited term license having a duration of each month as

well as an initial licensing fee. Plaintiff argues that under the PLA royalties are owed on both the

initial licensing fee and the subsequent monthly payments due when and if the technology is utilized.

Id. at 4. Plaintiff further asserts in its Motion for Entry of Proposed Judgment that the Court during

the July 1 hearing found Plaintiffs interpretation to be correct and that Defendants are in fact

required to pay a one dollar ($1) royalty on the monthly payments Sophos receives from the users
                                                  9
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 10 of 17 PageID# 5899



 ofthe MSP program as well as when the "new unique end-user" purchases an initial license through

 Sophos' MSP program. Id at 7.

         Based on this belief, Plaintiff asserts that Defendants initially owed Plaintiff $14,626,383.41

 in total damages. Id at 6. It is important to note, however,that Plaintiff has updated this total damage

 amount on two separate occasions since the filing of its Motion for Entry of Proposed Judgment. In

 fact, on October 26, 2020, Plaintiff provided the Court with an updated proposed form ofjudgment

 that included an updated amount of $17,595,615.88 in total damages which is owed to Plaintiff as

 of October 15,2020. Docs. 439,440. And during the March 30 hearing. Plaintiff provided the Court

 via e-mail with an updated schedule for the total amount ofdamages owed to Plaintiff including pre-

 judgment interest at ten percent (10%) which as of February 15, 2021 was $24,648,860.51.

 March 30 hearing, Plaintiffs Revised Schedule, Exhibit A, Doc. 447-1.

         Defendants in their Submission Concerning Quantification of Final Judgment'' disagree with

 Plaintiffs total amount of damages and what royalties are owed on the MSP program. Doc. 402 at

 2. Defendants reassert that they should only have to pay a one dollar ($1) royalty per sale of the

 MSP program, not a one dollar ($1) royalty per month for persons accessing defendant Sophos'

 products through the MSP program. Defendants argue that Plaintiffs interpretation that the monthly

 MSP payments are renewals is not dictated by the PLA and Virginia law does not countenance. Id.

 Defendants also argue Plaintiffs interpretation of the royalties is not commercially reasonable

 because it could exceed the amount Sophos is being paid by the customers. Defendants also argue

 that the PLA is completely silent on the MSP program and any argument by Plaintiffthat the express

 language ofthe PLA dictates how royalties should be charged for the MSP program is therefore false

 and the Court should reject it. Id at 9. In fact. Defendants state that if the Court applies the general



   Defendants also filed their Objection and Response to Plaintiffs Motion to Enter Judgment. Doc. 416. The only
 objection in this filing is to the post-judgment interest rate and that is discussed infra.
                                                         10
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 11 of 17 PageID# 5900



 provisions of the PLA to the MS? program the only "sale" takes places when the end user first

 receives access to the software through the MS? provider, which is the actual licensed entity, in

 perpetuity. Id_ Defendants disagree with Plaintiff and argue that the Court did not make a ruling on

 Defendants' royalty payments for the MSP program. Id.

        During the March 30 hearing. Defendants also provided the Court via e-mail with an updated

 schedule for the total amount of damages owed to Plaintiff which as of February 15, 2021 was

 $10,540,829 not including pre-judgment interest.           March 30 hearing. Defendants' Revised

 Schedule, Exhibit B, Doc. 447-2.

        The Court agrees with Plaintiffthat Defendants are required to pay Plaintiff a one dollar($1)

 royalty for each monthly payment Sophos receives from the end-users ofthe technology in the MSP

 program as well as when the "new unique end-user" purchases an initial license through Sophos'

 MSP program. The Court reaches such conclusion in accordance with its findings during both the

 July 1 2020 hearing and March 30 2021 hearing as well as in the March 31 2020 Order where this

 Court held that the PLA is clear and unambiguous and therefore the Court is required to "afford

 those terms their plain and ordinary meaning." Doc. 335 at 8 (quoting Providence Square Assocs..

 L.L.C. V. G.D.F.. Inc.. 211 F.3d 846,850(4th Cir. 2000)). As a result, the Court reads that the PLA,

 which Sophos inherited, simply applies a one dollar ($1) royalty payment for each "sale" of a

 Container Product or Service. A "sale" is defined under the PLA as "any sale, re-sale, rental, lease,

 license, transfer or other form of distribution or provision of a Container Product or Service by

 Invincea or its Affiliates in the United States or for use in the United States..." Doc. 6-1 at 4. Each

 renewal or extension of a term license are defined as separate "sales" under the PLA. Id. at §3.1.2.

        Applying the PLA's definition of a sale to Defendant Sophos' MSP program, the Court finds

 that such program is not a perpetual license, rather at its core, the MSP program is a month-to-month

 pay-as-you-go program and each monthly payment is in essence a renewal under the PLA. Because

                                                   11
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 12 of 17 PageID# 5901



 a renewal is considered a sale under the PLA, Defendants must pay a royalty on each monthly fee

 received from the end users of the MS? program. These monthly royalties may threaten the

 economic viability ofthe MS? program, however,the Court cannot adjust the terms ofthe PLA. The

 parties are bound by the terms of the PLA no matter how unfavorable they may be. See PBM

 Nutritionals. LLC v. Lexington Ins. Co.. 724 S.E.2d 707, 714 (Va. 2012)("This Court 'will not

 insert by construction, for the benefit of a party, a term not express in the contract.'") (quoting

 Lansdowne Dev. Co.. L.L.C. v. Xerox Realtv Corp.. 514 S.E.2d 157, 161 (Va. 1999). As a result,

 the Court finds that Plaintiff is entitled to a one dollar($1)royalty for each monthly payment Sophos

 receives from the end-users of the MSP program as well as when the "new unique end-user"

 purchases an initial license through Sophos' MSP program.

                                          2.      Post-Judgment Interest

        The Court next turns to what interest rate applies to post-Judgment interest—the federal

 statutory interest rate set forth in 28 U.S.C. § 1961 or the contractual interest rate of ten percent

 (10%) per annum enumerated in the PLA. Defendants have conceded that the ten percent(10%)

 rate applies to prejudgment interest in the manner described in the PLA. Plaintiff argues that the

 PLA "unequivocally specifies" the post-judgment interest rate at a "statutory rate of ten percent per

 annum or the highest rate permitted under applicable law, whichever is lower." Doc. 423 at 1, 5.

 Plaintiff also argues that 28 U.S.C. § 1961(a)and the post-judgment interest rate enumerated therein

 is not applicable because the judgment to be entered in this case is a not a money judgment, id at

 4-6. Defendants disagree and assert that the standard rate for post-judgment interest enumerated in

 28 U.S.C. § 1961(a) of "the weekly average 1-year constant maturity Treasury yield, as published

 by the Board of Governors of the Federal Reserve System, for the calendar week preceding[]"

 applies. Doc. 416 at 1. Defendants argue that the PLA is silent on a post-judgment interest and

 Section 4.3.3 which Plaintiff relies on is "general language does not amount to an 'express intent to
                                                  12
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 13 of 17 PageID# 5902



 agree on a post-judgment interest rate.'" Id at 2 (citing Kanawha-Gaulev Coal & Coke Co. v.

 Pittston Minerals Grp.. Inc.. 501 F. App'x 247, 254(4th Cir. 2012)).

         "Although parties may contractually agree to a different post-judgment rate, it is well settled

 that any agreement as to post-judgment interest must be expressed in 'clear, unambiguous and

 unequivocal language.'" Haas v. Falmouth Fin.. LLC. No. 1:10CV565, 2011 WL 13238417, at *4

 (E.D. Va. June 13, 2011)(citing Braunstein v. Pickens. 2011 U.S. Dist. LEXIS 52988, at *5-6

 (D.S.C. May 12, 2011)). The Fourth Circuit has previously held that a parties' "lease agreement

 which stated that '[a]ny payment not promptly made by [defendant] to [plaintiff] shall bear interest

 from the date due at two percentage (2%) points per annum above the prevailing prime interest

 rate[,]'. . . [was not an] "express agreement to overcome [. ..]§ 1961(a).'" U.S. Home Corp. v.

 Settlers Crossing. LLC.No. CIV.A. DKC 08-1863,2015 WL 3973071, at *4(D. Md.June 29,2015)

 (quoting Kanawha-Gaulev Coal & Coke Co. v. Pittston Mins. Grp.. Inc.. 501 F. App'x 247, 254-55

 (4th Cir. 2012)).

        The Court has reviewed the PLA and agrees with Defendants that the language in Section

 4.3.3 of the PLA is too general to show agreement as to post-judgment interest. The language in

 Section 4.3.3 of the PLA simply states "[a]ny fees or payments that are made hereunder later than

 the date on which they are due shall bear interest, compounded monthly at the statutoiy rate of ten

 percent per annum or the highest rate permitted under applicable law, whichever is lower." Doc. 6-

 1 at 5. There is no evidence of a "clear, unambiguous and unequivocal" agreement that an interest

 rate of ten percent(10%) applies to post-judgment interest. Rather Section 4.3.3 of the PLA simply

 states an ambiguous interest rate for late payments. See contra Chesapeake Fifth Ave. Partners. LLC

 V. Somerset Walnut Hill. LLC. No. C1V.A.3:08CV764, 2009 WL 1298217, at *3 (E.D. Va. May 8,

 2009)(finding that pre-judgment and post-judgment interest rates were based on the contract which

 expressly stated that "[i]f judgment is entered against [Somerset] on this Note, the amount of the

                                                   13
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 14 of 17 PageID# 5903



 judgment so entered shall bear interest at the Default Rate as of the date of entry of the judgment,

 subject to any usury or other laws restricting such rate."). As a result, the Court finds that the

 statutory post-judgment interest rate enumerated in 28 U.S.C. § 1961 governs post-judgment interest

 in this action.


         Considering these findings, the Court GRANTS Plaintiffs Motion for Entry of Proposed

 Judgment and enters the final judgment as described infra Section III.

                                    C.      Defendant's Motion to Stay


         The Court turns to Defendants' Motion to Stay. Doc. 341. In such Motion, Defendants

 request that the Court stay their royalty payment obligations pending appeal. Id at 1. In support of

 this requested stay. Defendants assert that consistent with the Federal Rules they will post a bond in

 the full amount of the Court's final judgment. Doc. 342 at I. Plaintiff states that it "does not, in

 principle, oppose" Defendants' Motion to Stay but rather argues that the Defendants have seriously

 underreported the number of "Container Products and Services" sold to date in violation of this

 Court's March 31 Order. Doc. 352 at 1. As a result ofthis alleged underreporting. Plaintiff requests

 that if Defendants produce the following information and certify it is correct. Plaintiff will not

 oppose Defendants' Motion to Stay:"(1)post a bond in the full amount ofthe Court's finaljudgment,

 including applicable prejudgment interest, and (2) increase the bond amount to cover future royalty

 payments owed under the Patent License Agreement." Id. at 2.

        "At any time after judgment is entered, a party may obtain a stay by providing a bond or

 other security. The stay takes effect when the court approves the bond or other security and remains

 in effect for the time specified in the bond or other security." Fed. R. Civ. P. 62(b). "Although the

 Fourth Circuit has not addressed the issue directly, lower courts in this circuit and other circuit courts

 generally presume a supersedeas bond must be in an amount that fully secures the debt owed by

 defendant to plaintiff as a result of the court's judgment." Ward v. AutoZoners. LLC. No. 7:15-CV-
                                                    14
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 15 of 17 PageID# 5904



 164-FL, 2019 WL 7598817, at *1 (E.D.N.C. Feb. 11, 2019)(collecting cases on this presumption).

 '"'The stay is effective when the supersedeas bond is approved by the court.' When a supersedeas

 bond is posted, the party seeking the stay is entitled to the stay as a matter of right." Kirbv v. Gen.

 Elec. Co.. 210 F.R.D. 180, 194(W.D.N.C. 2000),           20 F. App'x 167(4th Cir. 2001), and affd.

 20 F. App'x 167 (4th Cir. 2001)(citing Alexander v. Chesapeake. Potomac, and Tidewater Books.

 Inc.. 190 F.R.D. 190, 192(E.D.Va. 1999)).

        In the instant case. Defendants, during the March 30 hearing, agreed to increase the amount

 of the supersedeas bond to twenty-five million dollars ($25,000,000) which is sufficient to cover

 Plaintiffs total damages including pre-judgment interest as of February 15, 2021. As a result,

 Plaintiff during the March 30 hearing stated that it has no objections to Defendants' Motion to Stay.

 Because Defendants agreed to increase the supersedeas bond to twenty-five million dollars

 ($25,000,000), the Court finds that Defendants are entitled to a stay as a matter of right.     Ward

 V. AutoZoners. LLC. No. 7:15-CV-164-FL, 2019 WL 7598817, at *2 (E.D.N.C. Feb. 11, 2019)

 ("Accordingly, to be entitled to a stay as of right for posting full security, defendant must provide

 additional security sufficient to also cover plaintiffs interest and costs accrued by the date of the

 amended judgment."). Therefore, Defendants' Motion to Stay is GRANTED based on the

 assurances provided to the Court during the March 30 hearing—namely, that Defendants will

 increase the supersedeas bond amount to twenty-five million dollars ($25,000,000) and continue to

 increase the bond quarterly in accordance with the ongoing royalty payments in the PLA.


                                            III.   CONCLUSION

        For the reasons stated herein. Plaintiffs Motion to Enforce (Doc. 347) is GRANTED;

 Plaintiffs Motion for Entry of Proposed Judgment (Doc. 407) is GRANTED; and Defendants'

 Motion to Stay (Doc. 341) is GRANTED with the assurance that Defendants will increase the


                                                   15
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 16 of 17 PageID# 5905



 supersedeas bond amount in accordance with the terms of the final judgment entered by this Court.

         In accordance with the Court's rulings from the bench on March 30,2021,IT IS HEREBY

  ORDERED AND ADJUDGED that:


    1. The amount owed under the PLA before interest, through Q4 2020, by Defendants jointly

        and severally to Plaintiff, less a credit of One Million Twenty Thousand Six Hundred

        Eighty Three Dollars and Ninety Two Cents($1,020,683.92) previously paid to Plaintiff by

        Defendants, is the sum of Twenty Two Million Seven Thousand Six Hundred Twenty Two

        Dollars and Eight Cents ($22,007,622.08) (See March 30 hearing, Plaintiffs Revised

        Schedule, Exhibit A, Doc. 447-1.);

    2. The amount of interest owed under the PLA, through February 15, 2021, by Defendants

       jointly and severally to Plaintiff is the sum of Two Million Six Hundred Forty One

        Thousand Two Hundred Thirty Eight Dollars and Forty Three Cents ($2,641,238.43) with

        interest at ten percent(10%)continuing to accrue, as set forth in the PLA, until the date of

        this Order(See March 30 hearing. Plaintiffs Revised Schedule, Exhibit A, Doc. 447-1.);

    3. Judgment shall be and hereby is entered in favor of Plaintiff and against Defendants,jointly

        and severally, in the amount of Twenty Four Million Six Hundred Forty Eight Thousand

        Eight Hundred Sixty Dollars and Fifty One Cents ($24,648,860.51) plus interest at ten

        percent(10%) per the PLA from February 15 to March 31, 2021 together with interest on

        the judgment sum only (not on the interest from Februaiy 15, 2021 to March 31, 2021) at

        the statutory rate defined in 28 U.S.C. § 1961(a) and its costs;

    4. Defendants are further ordered to deliver to Plaintiff quarterly reports pursuant to the Patent

        License Agreement and consistent with the Court's prior Orders, which list all "sales" of all

       "Container Products and Services" as those terms are defined in the PLA,including monthly


                                                  16
Case 2:19-cv-00018-HCM-RJK Document 448 Filed 03/31/21 Page 17 of 17 PageID# 5906



        fees under the MSP pogram, and consistent with the Court's prior Orders. Defendants are

        ordered to deliver a declaration with each quarterly report under penalty of perjury that the

        quarterly report listing all sales is complete and accurate.

    5. Defendants shall post a bond in the amount of Twenty-Five Million Dollars ($25,000,000)

        and are ordered to increase the amount of the bond by the amount of royalties due per each

        quarterly report within thirty (30) days after each such report is delivered by Defendants to

        Plaintifffollowing entry ofthis Order. Defendants shall receive a credit against the increase

        in the bond for each annual payment of Two Hundred Fifty Thousand Dollars ($250,000)

        tendered to Plaintiff pursuant to the PLA;

    6. Defendant Invincea's Counterclaim is denied and dismissed with prejudice; and

    7. Plaintiff shall recover its taxable costs allowed by law; pursuant to Local Rule 54, Vir2us

        shall file a bill ofcosts for consideration by this Court within fourteen(14)days ofthe entry

        of this Order.


        An appropriate JUDGMENT SHALL ISSUE.



        The Clerk is REQUESTED to electronically deliver a copy of this Opinion & Order to all

 counsel of record.




        It is SO ORDERED.                                                     /s/
                                                              Henry Coke Morgan, Jr.
                                                              Senior United State^

                                                              Henry Coke Morgan,Jr.
                                                         Senior United States District Judge
 March _3_/,2021
 Norfolk, Virginia


                                                  17
